Citation Nr: 0634942	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-00 324	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left lower extremity 
disability including residuals of injury and/or gunshot wound 
to the left foot with traumatic arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953 with subsequent time served in the Reserves.  The 
initial appeal to the Board of Veterans' Appeals (Board) was 
taken from rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, NV.

The Board remanded the case in October 2002.  

In a decision in February 2004, the Board denied entitlement 
to an increased (compensable) evaluation for anal fistula or 
fissure with hemorrhoids.  In that same decision, the Board 
again remanded the issue shown on the front page of this 
decision for additional substantive development to include a 
medical expert opinion.

Service connection is also in effect for hemangioma, chin, 
postoperative scar.



FINDING OF FACT

On June 1, 2006, the Appeals Management Center (AMC) was 
notified by the VARO that the veteran had died in April 2006. 



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006) 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006)..



ORDER

The appeal is dismissed.



		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


